t c summary opinion united_states tax_court estate of rodrigo f fenta deceased carlos fenta trustee of the rodrigo fenta trust petitioner v commissioner of internal revenue respondent docket no 13425-13s filed date caroline tso chen for petitioner christopher m groboske for respondent the petition in this case was filed by rodrigo f fenta who died during the pendency of this case mr fenta’s brother carlos fenta was appointed the trustee of the rodrigo fenta trust thereafter the estate of rodrigo f fenta deceased carlos fenta trustee of the rodrigo fenta trust was substituted as the party petitioner see rule a tax_court rules_of_practice and procedure for convenience we shall hereinafter refer to rodrigo fenta as petitioner summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner commenced this action for redetermination in response to a notice_of_deficiency dated date determining a deficiency in income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure for in a stipulation of settled issues filed date the parties resolved all of the substantive issues presently before the court is petitioner’s motion for reasonable litigation or administrative costs filed date pursuant to sec_7430 and rules through in the motion petitioner seeks an award of costs of dollar_figure the issue for decision is whether petitioner is entitled to an award of reasonable litigation and administrative costs central to the resolution of this unless otherwise indicated all section references are to the internal_revenue_code in effect when the petition was filed all rule references are to the tax_court rules_of_practice and procedure this amount includes a request for student_attorney fees of dollar_figure for the services of a student at the santa clara university school of law low income taxpayer clinic and a request for counsel fees of dollar_figure for the services of the clinic director issue is whether respondent’s position in the administrative and court proceedings was substantially justified petitioner has requested a hearing on the motion upon review of the record the court concludes that petitioner’s motion can be decided without a hearing see rule a a motion for reasonable litigation or administrative costs ordinarily will be disposed of without a hearing unless it is clear that there is a bona_fide factual dispute that cannot be resolved without an evidentiary hearing background the record establishes and or the parties do not dispute the following petitioner resided in the state of california at the time that the petition was filed with the court petitioner was the owner of lakeside lounge for over years until he sold it in or after date lakeside lounge was a food and beverage establishment with a bar it was a cash-intensive business especially with respect to the sale of alcohol at the bar which appears to have been its principal source_of_income petitioner operated lakeside lounge as a sole_proprietorship and he reported its income on a schedule c profit or loss from business which he attached to his personal income_tax return petitioner’s brother carlos fenta assisted with the operation of lakeside lounge after petitioner suffered a heart attack at some point the california state board_of equalization boe audited lakeside lounge’s books_and_records to verify its gross_receipts for state tax purposes using a percentage-markup analysis the boe concluded that lakeside lounge had underreported its gross_receipts for by dollar_figure petitioner eventually acquiesced in such determination and agreed to pay the additional tax determined by the boe sometime after the boe audit the internal_revenue_service irs began its examination of petitioner’s income_tax return for and in particular his schedule c for lakeside lounge petitioner provided respondent’s revenue_agent with some handwritten daily statements purporting to summarize lakeside lounge’s cash register tape commonly referred to as the z tape which records each sales transaction petitioner did not however provide the revenue_agent with either original receipts or the z tape itself nor did he provide any substantiation regarding spillage and theft that allegedly depleted some portion of the inventory it would appear that this amount was for the period of time that petitioner owned lakeside lounge of lakeside lounge ultimately after issuing third-party summonses and obtaining invoices for alcohol delivered by petitioner’s suppliers the revenue_agent concluded that the business did not maintain adequate books_and_records and adopting the percentage-markup analysis used by the boe to reconstruct petitioner’s gross_receipts proposed a deficiency in petitioner’s income_tax notice_of_deficiency for on date on the basis of the revenue agent’s examination respondent sent petitioner a notice_of_deficiency for determining a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure on the basis of underreported gross_receipts petitioner timely filed a petition for redetermination challenging respondent’s determination thereafter respondent filed an answer on date respondent’s position in the notice_of_deficiency and his position in the answer were the same namely that petitioner had underreported lakeside lounge’s gross_receipts on his schedule c for substantive resolution of the instant case sometime after respondent filed his answer petitioner provided respondent with additional information and documentation including the z tape for a portion of on the basis of such information and documentation the parties negotiated both gross_receipts and percentages for spillage and theft and a few weeks before the scheduled trial date in date reached a basis for settlement thereafter a stipulation of settled issues was filed with the court on date in which the parties agreed to a deficiency of dollar_figure and no penalty for petitioner’s motion for reasonable litigation or administrative costs on date petitioner filed a motion for reasonable litigation or administrative costs together with a memorandum of points and authorities in support thereof on date respondent filed a response objecting to petitioner’s motion the grounds on which respondent objects include petitioner did not exhaust his administrative remedies petitioner did not incur any administrative costs and petitioner was not the prevailing_party because respondent’s position was substantially justified on date petitioner filed a reply to respondent’s response on that same date respondent filed a supplement to his response the parties’ filings include both affidavits and numerous exhibits discussion the court applies sec_7430 as amended by congress in the internal_revenue_service restructuring and reform act of pub_l_no sec_3101 sec_112 stat pincite i requirements for a judgment under sec_7430 under sec_7430 a judgment for litigation or administrative costs incurred in connection with a court or administrative_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies with the irs with respect to litigation costs only and did not unreasonably protract the administrative or court_proceeding sec_7430 b polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 a taxpayer must satisfy each of the respective requirements to be entitled to an award of litigation or administrative costs under sec_7430 rule e 88_tc_492 marten v commissioner tcmemo_2000_186 upon satisfaction of these requirements a taxpayer may sec_7430 was amended most recently by congress in the community renewal tax relief act of crtra pub_l_no app g sec stat pincitea-647 the amendment which is effective on the date of enactment of crtra date affects only sec_7430 and is purely clerical be entitled to reasonable costs incurred in connection with the administrative or court_proceeding sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 the taxpayer will nevertheless fail to qualify as the prevailing_party if the commissioner can establish that the commissioner’s position in the proceeding was substantially justified see sec_7430 in the instant case the parties agree that petitioner substantially prevailed with respect to the amount in controversy and that he satisfies the net_worth requirement accordingly the focus shifts to whether respondent’s position was substantially justified ii substantial justification the commissioner’s position is substantially justified if on the basis of all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 in other words to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact pierce v underwood u s pincite 106_tc_76 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood u s pincite construing similar language in the equal_access_to_justice_act the reasonableness of the commissioner’s position must also be viewed on the basis of his knowledge of the facts and circumstances available at the time williams v commissioner tcmemo_1997_541 aff’d without published opinion 176_f3d_486 9th cir thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct’ 108_tc_430 quoting pierce v underwood u s pincite n the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir aff’g tcmemo_1994_182 the court looks to whether the commissioner’s position was reasonable given the available facts and circumstances at the time that he took his position maggie mgmt co v commissioner t c pincite 85_tc_927 polz v commissioner tcmemo_2011_117 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was not substantially justified 931_f2d_1044 5th cir 92_tc_760 however the commissioner’s concession remains a factor to be considered 100_tc_457 aff’d in part rev’d in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the issuance of the notice_of_deficiency and with respect to litigation costs as of the date of his answer to the petition huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 930_f2d_759 9th cir polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 see sec_7430 and b ii in the instant case respondent issued the notice_of_deficiency on date and filed his answer on date respondent’s position both at the time of the issuance of the notice_of_deficiency and at the time he filed his answer was that petitioner had underreported lakeside lounge’s gross_receipts on his schedule c for a petitioner’s records and the percentage-markup analysis taxpayers are required to maintain such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs the records must include the taxpayer’s regular books of account and such other records and data as may be necessary to support the entries on his books of account and on his return sec_1_446-1 income_tax regs see also 408_f3d_900 7th cir 96_tc_858 aff’d 959_f2d_16 2d cir when a taxpayer fails to keep adequate books_and_records the commissioner is authorized by sec_446 to reconstruct the taxpayer’s income using any reasonable method sec_446 see 92_tc_661 rungrangsi v commissioner tcmemo_1998_391 in the instant case when respondent used the percentage-markup analysis petitioner had failed to provide lakeside lounge’s receipts z tape or other original documentation that would support his handwritten daily summaries nor adequate substantiation regrading spillage and theft of inventory petitioner argues that respondent violated the internal_revenue_manual irm and that the revenue_agent was not authorized to reconstruct lakeside lounge’s gross_receipts however the irm pt date states the lack of books_and_records or the underlying source documents will justify expansion of an income probe beyond the minimum income probes example the taxpayer owns and operates a cash-intensive food service business the taxpayer’s books_and_records tie to the tax_return as part of the audit the examiner should test gross_receipts by tying the original source documents cash register receipts and or invoices to the books however the taxpayer does not have the original documents the example in the irm is analogous to the instant case lakeside lounge is a cash-intensive business in the food and beverage industry just as in the example in the irm additionally petitioner failed to provide respondent with the underlying source documents therefore respondent acted in accordance with the irm and was authorized to reconstruct petitioner’s income see also smith v commissioner tcmemo_1998_143 wl edgmon v commissioner tcmemo_1993_486 the percentage-markup method is generally a permissible method of reconstructing income see rataiczak v commissioner tcmemo_1999_285 bollella v commissioner tcmemo_1965_162 aff’d 374_f2d_96 6th cir under the percentage-markup method gross_sales are determined by adding a predetermined percentage of profit to cost_of_goods_sold 267_f2d_879 5th cir aff’g tcmemo_1956_260 petitioner argues that the cases respondent cites supporting the use of the percentage-markup method are distinguishable from the instant case because those cases deal with criminal activities or fraud however the court has consistently approved the use of the percentage-markup method as an acceptable means of computing a taxpayer’s income for civil cases not involving fraud see eg douglas v commissioner tcmemo_2014_104 rataiczak v commissioner tcmemo_1999_285 see also kikalos v commissioner tcmemo_1998_92 rev’d on other grounds 190_f3d_791 7th cir in addition the court has previously held that the commissioner may apply indirect methods of income reconstruction so long as the method is reasonable smith v commissioner wl at citing 40_tc_30 b respondent’s use of the percentage-markup method respondent’s use of the percentage-markup method was reasonable given the degree of information that petitioner initially provided both at the time that respondent issued the notice_of_deficiency and the time that he filed his answer petitioner had not provided respondent with any original books_or_records from which petitioner prepared lakeside lounge’s handwritten daily summaries nor with adequate substantiation regarding spillage and theft of inventory the revenue agent’s examination applied the percentage-markup method consistent with the boe audit to which petitioner ultimately acquiesced it was not until sometime after respondent filed his answer that petitioner provided information and documentation sufficient to support his handwritten daily summaries and his allegations regarding spillage and theft at which point the parties negotiated a settlement thus on the basis of the facts available to respondent at the time that notice_of_deficiency was mailed and the time that the answer was filed respondent’s position had a reasonable basis in both law and fact and therefore was substantially justified see maggie mgmt co v commissioner t c pincite see also polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 iii remaining requirements of sec_7430 because respondent’s position was substantially justified both on the date that the notice_of_deficiency was mailed and on the date that the answer was filed the court needs not address the other grounds on which respondent objects to petitioner’s motion conclusion in view of the foregoing the court holds that petitioner is not entitled to an award of litigation or administrative costs in so holding the court has considered all of the arguments raised by petitioner and to the extent not expressly addressed herein concludes that those arguments are insufficient to support a conclusion contrary to that reached above to reflect the foregoing an appropriate order and decision will be entered
